t c memo united_states tax_court howard w mylander and jacquelyn l mylander petitioners v commissioner of internal revenue respondent docket no filed date steven e alkire for petitioners kimberly l clark and nhi t luu for respondent memorandum opinion vasquez judge this case is before the court on petitioners’ motion for award of administrative and litigation costs pursuant to sec_7430 and rule petitioners’ motion since neither party requested a hearing on this matter and unless otherwise indicated all section references are to the internal continued no material fact is in dispute we conclude that a hearing is not necessary see rule a accordingly we decide petitioners’ motion on the basis of the parties’ submissions and the existing record see rule a background the underlying facts of this case are set out in detail in mylander v commissioner tcmemo_2014_191 mylander i we summarize the factual and procedural background briefly here and make additional findings as required for our ruling on the instant motion at all relevant times petitioners resided in idaho i guaranty of the murray debt as we discussed in greater detail in mylander i in petitioners agreed to guarantee dollar_figure of a dollar_figure debt owed by rodney and katherine ledbetter to hershell murray the ledbetters defaulted on their debt to mr murray and in mr murray obtained a judgment against petitioners in the continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar petitioners object to the admissibility of of the documents submitted with respondent’s response to petitioners’ motion we address and rule on these evidentiary disputes in the discussion infra pp district_court of the fifth judicial district of the state of idaho in and for the county of blaine state court for dollar_figure in date mr murray entered into a covenant not to execute with petitioners in which mr murray agreed not to execute on the state court’s judgment as long as petitioners made regular payments to him until they had paid off the full dollar_figure as set forth in the guaranty petitioners began making payments to mr murray pursuant to the covenant not to execute and continued making payments through by mid-2010 petitioners still owed mr murray dollar_figure they offered to make a dollar_figure lump-sum payment in exchange for a cancellation of the remaining balance and mr murray accepted the offer they did not report any cancellation_of_indebtedness_income cod income on their tax_return respondent later initiated an examination of petitioners’ and tax returns on date respondent issued a form_4549 income_tax examination changes showing the results of the examination including a dollar_figure adjustment for cod income petitioners responded in a letter dated date march letter in the march letter petitioners generally objected to the results of the examination requested a meeting with an appeals officer and appointed their certified_public_accountant to represent them at the meeting with regard to the canceled debt petitioners argued that it was not taxable_income because they were guarantors on the debt and the debt arose from mr ledbetter’s theft of some of their assets respondent issued a notice_of_deficiency dated date determining deficiencies of dollar_figure for and dollar_figure for a dollar_figure adjustment stemming from the cod income constituted most of the deficiency for ii discovery and procedural history on date petitioners who were not represented by counsel at the time filed their petition with this court on date respondent filed his answer on date steven alkire entered an appearance as petitioners’ counsel on date respondent mailed to petitioners a so- called branerton_letter see 61_tc_691 the branerton_letter summarized respondent’s understanding of the case requested that petitioners send him any documentation or legal authority in support of their positions and proposed a telephone conference on date petitioners sent a letter to respondent asserting their positions on various issues and identifying 50_tc_803 as legal authority for their position as to the cod income issue enclosed with the letter were copies of various documents related to the guaranty including the original guaranty agreement and an amended guaranty agreement dated date on date respondent sent petitioners another letter acknowledging their august letter and requesting further documents and information on date respondent issued a request for admissions a request for production of documents and interrogatories on date petitioners submitted their responses to respondent’s requests for admissions on date petitioners sent respondent a letter enclosing various documents including a covenant not to execute between mr murray and petitioners dated date and an order to renew judgment issued by the state court on date on date petitioners submitted their responses to respondent’s requests for production and their answers to respondent’s interrogatories discussion we consider first petitioners’ objections to receipt of certain exhibits then the general considerations regarding motions for litigation costs and then petitioners’ motion is for administrative costs and litigation costs but they have not claimed any costs incurred before date well after the filing of the petition costs incurred after the filing of a petition with the united_states tax_court are litigation costs not administrative costs sec_301_7430-4 continued whether respondent established that his position in the instant proceeding was substantially justified i evidence as part of his response to petitioners’ motion respondent submitted exhibits a through m petitioners object to the introduction of of these exhibits exhibits a and b on the grounds that they are part of the record of proceedings on the administrative level and are not admissible under 62_tc_324 exhibits a b d e and f on the grounds that those documents were generated in connection with efforts to settle the case and are inadmissible under rule of the federal rules of evidence rule exhibit c on the grounds and to the extent that it differs from another document already stipulated by the parties and exhibits g through j and l on the grounds that the exhibits are discovery requests and continued proced admin regs we therefore focus on the dispute over litigation costs for the remainder of this opinion petitioners do not object to the introduction of exhibits k and m exhibit k is petitioners’ date letter exhibit m is respondent’s computation of costs pursuant to rule petitioners state that they agree with respondent’s computation accordingly we adopt respondent’s computation of costs responses that have not been properly introduced into evidence under rule e and are not relevant a exhibits not barred by greenberg’s express exhibit a is petitioners’ march letter which includes a copy of respondent’s form_4549 exhibit b is an internal memorandum written by an appeals officer within the office of appeals summarizing a meeting he had with petitioners both exhibits contain documents that form part of the administrative record and petitioners argue that the administrative record is simply irrelevant citing 62_tc_324 indeed for most purposes we will not look behind a notice_of_deficiency to examine the evidence used the propriety of the commissioner’s motives or the administrative policies or procedures used in making the determination id pincite however in the context of a motion for litigation costs we routinely consider facts that show whether the commissioner’s position was substantially justified including events preceding the date the notice_of_deficiency was issued see 998_f2d_244 5th cir rev’g in part and remanding tcmemo_1992_382 100_tc_457 aff’d in part and rev’d in part 43_f3d_172 5th cir 87_tc_847 williford v commissioner tcmemo_1994_135 accordingly we overrule petitioners’ relevance objection b exhibits not barred by rule exhibit d is respondent’s branerton_letter exhibit e is petitioners’ august response to the branerton_letter and exhibit f is respondent’s august letter petitioners argue that exhibits d through f along with exhibits a and b are inadmissible under rule as documents generated in efforts to settle the case relevant evidence is generally admissible unless specifically barred by the united_states constitution a federal statute another federal rule_of evidence or other rules prescribed by the supreme court fed r evid rule a provides that evidence of conduct or a statement made during compromise negotiations is not admissible either to prove or disprove the validity or amount of a disputed claim or to impeach by a prior inconsistent statement or a contradiction rule a is inapplicable however when compromise evidence is offered for a purpose other than to prove the validity invalidity or amount of a disputed claim fed r evid advisory committee note see also rule b respondent submitted exhibits a b d e and f for the purpose of demonstrating that petitioners had not provided respondent with all relevant documents under their control or identified their legal authorities before the filing of the answer consequently these exhibits are relevant to whether respondent’s position was substantially justified these exhibits have not been offered to prove the validity invalidity or amount of a disputed claim--questions that were resolved in mylander i therefore to the extent that these exhibits constitute evidence generated during compromise negotiations they do not fall under the barred purposes stated in rule a and are admissible under rule b petitioners have not raised any other objections to the admissibility of these exhibits accordingly we overrule petitioners’ rule objection and admit exhibits a b d e and f into evidence c document already stipulated exhibit c is a copy of the notice_of_deficiency the parties previously stipulated a version of this document and that version was subsequently admitted petitioners object to the receipt of exhibit c to the extent that it differs from the already stipulated version we do not rely upon exhibit c in deciding this motion and therefore we overrule petitioners’ objection as moot d introduction and relevance of discovery requests and responses exhibits g h i j and l are various of respondent’s discovery requests and responses by petitioners exchanged between august and date petitioners argue that we should not receive these exhibits because they have not been properly introduced into evidence as required under rule e and they are not relevant we disagree rule b requires the commissioner to provide the basis for the commissioner’s disagreeing with the moving party’s allegations these exhibits provide evidence supporting respondent’s basis for disagreeing with petitioners’ motion moreover in claims for litigation costs we often consider evidence not previously offered into evidence at the trial of the underlying substantive tax issues 117_tc_48 citing o’bryon v commissioner t c memo aff’d 55_fedappx_476 9th cir finally these exhibits were introduced for purposes of demonstrating that petitioners did not provide relevant information and documents to respondent until after the answer was filed this is relevant to respondent’s assertion that his position was substantially justified accordingly we overrule petitioners’ rule e and relevance objections and admit into evidence exhibits g h i j and l ii motion for litigation costs a background sec_7430 provides for the award of administrative and litigation costs to a taxpayer in a court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the proceeding and claimed reasonable administrative and litigation costs sec_7430 b c these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to the taxpayer see 88_tc_492 b prevailing_party to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and at the time the petition in the case is filed the taxpayer must meet the net_worth requirement of u s c sec d b sec_7430 a taxpayer however will not be treated as the prevailing_party if the commissioner establishes that his position was substantially justified sec_7430 for the purposes of the court proceedings the commissioner’s position is that which was set forth in the answer sec_7430 huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 108_tc_430 net_worth requirement respondent concedes that petitioners substantially prevailed with respect to the amount in controversy and the most significant issue presented but argues that petitioners have failed to prove that they meet the net_worth requirement under u s c sec d b if a taxpayer in a motion for litigation costs fails to sufficiently establish net_worth and the commissioner challenges whether the taxpayer has met the net_worth requirement the taxpayer must provide additional evidence see 99_tc_335 94_tc_708 petitioners submitted affidavits with their motion stating that they each have a net_worth of less than dollar_figure million and thus meet the net_worth requirement respondent argued that petitioners’ sworn statements are inadequate because petitioners failed to submit any documentary_evidence with respect to their net_worth and did not explain how they calculated net_worth in response petitioners submitted a financial statement prepared by their certified_public_accountant we find that this financial statement is sufficient evidence and that they meet the net_worth requirement whether respondent’s litigating position was substantially justified petitioners meet both requirements under sec_7430 to be a prevailing_party as previously stated however respondent also argues that petitioners cannot be the prevailing_party because respondent’s litigating position was substantially justified see sec_7430 a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 huffman v commissioner f 2d pincite 106_tc_76 the determination of reasonableness is based on all of the facts and circumstances surrounding the proceeding and the legal precedents relating to the case 94_tc_685 a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce u s pincite a position has a reasonable basis in law if legal precedent substantially supports the commissioner’s position given the facts available to the commissioner coastal petroleum refiners inc v commissioner t c pincite determining the reasonableness of the commissioner’s position requires considering what the commissioner knew at the time he took his position 88_tc_1329 85_tc_927 the justification for each of the commissioner’s positions must be independently determined see swanson v commissioner t c pincite the fact that the commissioner loses on the merits or concedes the case does not establish that a position was not substantially justified however it is a factor to be considered powers v commissioner t c pincite respondent argues that his position was substantially justified because petitioners did not provide all relevant information under their control until after the answer was filed and that regardless of the documents provided his position was substantially supported by the legal precedent established by 284_us_1 petitioners do not address respondent’s first argument except to object to the introduction of evidence submitted by respondent’s counsel with respondent’s response see supra pp as to the second argument petitioners argue that respondent’s position was unreasonable on the basis of precedents set by 50_tc_803 and 233_f2d_935 6th cir rev’g 22_tc_1057 a petitioners did not provide all relevant information a significant factor in deciding whether the commissioner’s position was substantially justified is whether on or before the date the commissioner assumed the position the taxpayer provided ‘all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position to the appropriate internal_revenue_service personnel ’ 123_tc_202 quoting sec_301_7430-5 proced admin regs as the exhibits that we have admitted into evidence show petitioners did not provide all documents relevant to their defense on the cod income issue before the answer had been filed these documents included the guaranty agreement the covenant not to execute and the order to renew judgment petitioners also did not identify landreth or any other case as legal authority supporting their position until date--almost months after the answer had been filed b respondent’s position that landreth was distinguishable was substantially justified respondent argues that his litigating position was also substantially justified because his position was substantially supported by kirby lumber co and the so- called freeing-of-assets theory of cod income petitioners argue that respondent’s litigating position could not have been substantially supported because it runs contrary to an year unbroken chain of legal analysis in which courts have looked at the overall transaction to determine whether a taxpayer has been enriched by a cancellation of debt both parties’ arguments miss the mark the more relevant issue is whether it was reasonable for respondent to take the position that landreth is distinguishable from the instant case we find that it was the multiple transactions underlying this case came together to form a complex set of facts in determining whether landreth was distinguishable in mylander i we considered several aspects of the various transactions including whether petitioners had received any consideration in exchange for their guaranty some of the facts we considered in reaching our decision were first introduced or developed at trial although we ultimately decided that landreth was not distinguishable on the basis of facts available to respondent at the relevant times we find that his position at those times was reasonable accordingly we find that respondent was substantially justified in taking the position that landreth was distinguishable iii conclusion for the reasons stated above we find that respondent’s litigating position was substantially justified petitioners therefore are not a prevailing_party accordingly we will deny petitioners’ motion in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
